Pursuant to Ind.Appellate Rule 65(D), this
 Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of establishing                  JAN 17 2014, 12:00 pm
 the defense of res judicata, collateral
 estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                            ATTORNEY FOR APPELLEE:

LEANNA WEISSMANN                                   ERIK H. CARTER
Lawrenceburg, Indiana                              Cordell & Cordell
                                                   Indianapolis, Indiana



                               IN THE
                     COURT OF APPEALS OF INDIANA

MARILYN SOUTH,                                     )
                                                   )
       Appellant-Petitioner,                       )
                                                   )
               vs.                                 )       No. 15A01-1306-DR-251
                                                   )
HARRY SOUTH,                                       )
                                                   )
       Appellee-Respondent.                        )


                     APPEAL FROM THE DEARBORN SUPERIOR COURT
                           The Honorable Sally Blankenship, Judge
                              Cause No. 15D02-1109-DR-218


                                        January 17, 2014

                MEMORANDUM DECISION - NOT FOR PUBLICATION

FRIEDLANDER, Judge
       Marilyn South (Wife) appeals from the trial court’s order dissolving her marriage to

Harry South (Husband) and dividing the marital assets. Wife raises the following issues on

appeal:

       1.     Did the trial court abuse its discretion in evenly dividing the marital estate?

       2.     Did the trial court abuse its discretion in valuing certain assets?

       We affirm.

       Husband and Wife were married in 1969. In 2004, Wife’s mother died and Wife

inherited oil and gas rights in three pieces of real estate in West Virginia. Wife filed a

petition for dissolution in September 2011, and Husband filed a counter-petition for

dissolution the next month. Husband and Wife divided a large portion of the marital estate

by agreement, but were unable to reach an agreement with respect to, among other things,

Wife’s oil and gas rights. Wife argued that the oil and gas rights should be set aside to her

even if it resulted in an unequal distribution of the marital estate and further disputed

Husband’s valuation of those rights. The matter went to a final hearing on March 28, 2013.

The trial court took the matter under advisement and, on May 10, 2013, issued its final order

disposing of all issues. In relevant part, the order included the oil and gas rights in the

marital estate and adopted Husband’s valuation thereof. Wife now appeals.

       The trial court in this case entered findings of fact and conclusions of law pursuant to

Ind. Trial Rule 52(A). Accordingly, our standard of review is two-tiered: first, we determine

whether the evidence supports the findings and, second, whether the findings support the

judgment. Marion Cnty. Auditor v. Sawmill Creek, LLC, 964 N.E.2d 213 (Ind. 2012). We


                                              2
view the evidence in the light most favorable to the judgment and defer to those findings if

they are supported by the evidence or any legitimate inferences flowing therefrom. Id. Legal

conclusions, on the other hand, are reviewed de novo. Id.

                                               1.

       Wife first argues that the trial court abused its discretion in evenly dividing the marital

estate. Specifically, Wife argues that the trial court should have awarded the inherited oil and

gas rights to her alone, and then split the remaining undivided assets, presumably evenly. We

review a challenge to the trial court’s division of marital property for abuse of discretion, and

we consider only the evidence favorable to the judgment. Capehart v. Capehart, 705 N.E.2d
533 (Ind. Ct. App. 1999). The trial court will be reversed only if its judgment is clearly

against the logic and effect of the facts and the reasonable inferences to be drawn therefrom.

Id. A party challenging a trial court’s division of marital property must overcome a strong

presumption that the court considered and complied with the applicable statute. Wanner v.

Hutchcroft, 888 N.E.2d 260 (Ind. Ct. App. 2008).

       “In Indiana, it is well-established that all marital property goes into the marital pot for

division, whether it was owned by either spouse prior to the marriage, acquired by either

spouse after the marriage and prior to the parties’ final separation, or acquired by their joint

efforts.” Trabucco v. Trabucco, 944 N.E.2d 544, 553 (Ind. Ct. App. 2011), trans. denied.

Although a trial court may ultimately determine that a particular asset should be awarded to

one spouse, it must first include the asset in the marital estate to be divided. Trabucco v.

Trabucco, 944 N.E.2d 544. Ind. Code Ann. § 31-15-7-4 (West, Westlaw current through


                                                3
2013 1st Reg. Sess. & 1st Reg. Technical Sess.), provides that in a dissolution of marriage

action the court shall divide the marital property in a just and reasonable manner.

Furthermore, I.C. § 31-15-7-5 (West, Westlaw current through 2013 1st Reg. Sess. & 1st Reg.

Technical Sess.) provides the court shall presume an equal division of the marital property is

just and reasonable, but further provides the presumption may be rebutted by a party who

presents relevant evidence. I.C. § 31-15-7-5 lists the following factors relevant to a trial

court’s decision to deviate from the presumptive 50-50 split:

       1. The contribution of each spouse to the acquisition of the property regardless of
          whether the contribution was income producing;
       2. The extent to which the property was acquired by each spouse before the marriage
          or through inheritance or gift;
       3. The economic circumstances of each spouse at the time the disposition of the
          property is to become effective, including the desirability of awarding the family
          residence or the right to dwell in the family residence for such period as the Court
          considers just to the spouse having custody of any children;
       4. The conduct of the parties during the marriage as related to the disposition or
          dissipation of their property;
       5. The earning or earning ability of the parties as related to
              (A) a final division of property; and
              (B) a final determination of the property rights of the parties.

       In this case, the trial court found that a 50-50 split of the marital property was just and

equitable. Wife argues that the trial court’s adherence to the statutory presumption in favor

of an equal division of marital property was an abuse of discretion because she received her

interests in the oil and gas rights to the West Virginia properties through an inheritance from

her mother. Although I.C. § 31-15-7-5 might allow the trial court to deviate from the

presumptive 50-50 split under these circumstances, it certainly does not mandate that result.

Wife acknowledges as much, but argues that the trial was required to do so here because it


                                                4
excluded from the marital estate other property Wife inherited from her mother. Specifically,

Wife argues that the trial court set aside to her a “cell phone tower” located on one of the

West Virginia properties. Appellant’s Brief at 12. According to Wife, “[i]t is incongruous to

set aside the cell tower to Wife and not the mineral rights when all of this came to her at the

same time, from the same decedent and from the same inheritance.” Id.

       We disagree with Wife’s characterization of the trial court’s order. The trial court had

the following to say about the cell tower:

       The value of the rental for the cell tower on one of the West Virginia
       properties is not a marital asset and the Court does not consider the
       continuation of the rental payments divisible marital property. However,
       [Wife] will be attributed $862.50 for rental payment received in 2012.

Appellant’s Appendix at 9. Thus, it is clear to us that the trial court did not “set aside the cell

tower to Wife.” Instead, the trial court concluded that, unlike Wife’s present interests in the

West Virginia properties themselves (which were included in the marital estate and

ultimately awarded to Wife), the future rental income Wife will receive from the cell tower

located on one of those properties is not a marital asset subject to division. In any event,

even if the future rental income was a marital asset that the court set aside to Wife on the

basis that she received it as part of an inheritance, Wife has cited no authority suggesting that

the trial court would consequently be required to set aside to Wife the entirety of the

inheritance, especially where doing so would result in an unequal division of the marital

estate. The trial court did not abuse its discretion by adhering the statutory presumption in

favor of an equal division of marital assets.



                                                5
                                              2.

       Next, Wife argues that the trial court abused its discretion in valuing her oil and gas

interests in the West Virginia properties. The trial court has broad discretion in determining

the value of property in a dissolution action, and its valuation will be disturbed only for an

abuse of that discretion. Trabucco v. Trabucco, 944 N.E.2d 544. A trial court does not

abuse its discretion in this regard if its decision is supported by sufficient evidence or

reasonable inferences flowing therefrom. Id. In reviewing the trial court’s valuation of

marital assets, we will view the evidence in a light most favorable to the judgment, without

reweighing the evidence. Id. “If the trial court’s chosen valuation is within the range of

values supported by the evidence, the court does not abuse its discretion.” Balicki v. Balicki,

837 N.E.2d 532, 536 (Ind. Ct. App. 2005), trans. denied.

       In this case, Husband employed Robert N. Hart, an expert appraiser, to determine the

fair market value of Wife’s gas and oil interests. Hart’s appraisal report, as well as a

transcript of his deposition testimony, were admitted into evidence by stipulation of the

parties.     Hart’s lengthy report contained detailed information concerning the highly

specialized and technical process of calculating the fair market value of Wife’s oil and gas

rights. Hart concluded that as of November 1, 2012, Wife’s oil and gas interests in the West

Virginia properties had a fair market value of $111,300.00. The trial court accepted this

valuation.

       On appeal, Wife makes a number of assertions concerning the reliability of Hart’s

appraisal. We note, however, that Wife did not object to Hart’s qualifications as an expert


                                              6
witness or to the admissibility of his expert opinion concerning the current fair market value

of Wife’s interests in the properties. Indeed, Wife stipulated to the admission of Hart’s

appraisal report and deposition testimony. This court has explained that in order to “preserve

an alleged error based on the admission of, or reliance upon, an expert’s opinion the party

seeking to prevent the court’s reliance on the opinion testimony must challenge the evidence

prior to or during the trial and seek to have it excluded in accordance with Indiana Evidence

Rule 702(b).” Lees Inns of Am., Inc. v. William R. Lee Irrecovable Trust, 924 N.E.2d 143,

155 (Ind. Ct. App. 2010), trans. denied. Because Wife did not object to the admission of

Hart’s appraisal at trial, she has waived any right to challenge the trial court’s reliance on the

report on appeal. We therefore decline to address Wife’s contentions concerning the

reliability of Hart’s appraisal. See Plank v. Cmty. Hosp. of Ind., Inc., 981 N.E.2d 49, 53 (Ind.

2013) (noting that “[d]eclining to review an issue not properly preserved for review is

essentially a ‘cardinal principal of sound judicial administration’”) (quoting Freytag v.

Comm’r of Internal Revenue, 501 U.S. 868 (1991)). Because the trial court accepted a

valuation supported by the evidence, it did not abuse its discretion in valuing Wife’s interests

in the West Virginia properties.

       Judgment affirmed.

KIRSCH, J., and BAILEY, J., concur.




                                                7